Citation Nr: 1037614	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for sleep apnea.

3.  Entitlement to an initial compensable disability rating for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1996 to August 1996 and 
from November 2004 to January 2006.  The Veteran's decorations 
include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

The Board notes that in November 2009, the Veteran had been 
scheduled for a personal hearing over which a Veterans Law Judge 
of the Board would have presided while at the RO.  However, he 
failed to appear as scheduled, so the hearing request is deemed 
withdrawn.

The Veteran presently seeks to reopen a claim of entitlement to 
service connection for sleep apnea, which were last denied in 
October 2006.  The Veteran did not appeal the decision, and in 
order for VA to review the merits of the claims, the Veteran must 
submit new and material evidence.  The  Board is required to 
address reopening the claim despite the RO's findings.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the 
issues have been captioned as set forth above.

The issues of service connection for a right inguinal hernia; 
sleep apnea, on the merits; and an increased disability rating 
for hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




								[Continued on Next 
Page]


FINDINGS OF FACT

1.  Service connection for sleep disturbances was denied by the 
RO in a rating decision issued in October 2006, and the Veteran 
did not perfect a substantive appeal.

2.  Evidence submitted since the October 2006 RO decision relates 
to an unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for sleep apnea, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2006 RO decision that denied service connection 
for sleep disturbances is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  Subsequent to the October 2006 RO decision, new and material 
evidence to reopen the claim of service connection for sleep 
apnea has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran in reopening the claim, further 
development under the VCAA or other law would not result in a 
more favorable outcome, or be of assistance to this inquiry. 

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  As the Board is taking favorable action 
in reopening the claim for service connection for sleep apnea, 
any deficient notice for that claim is not prejudicial to the 
Veteran.

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active service 
or, if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).



Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Prior unappealed decisions of the RO become final.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).



Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Veteran is seeking service connection for sleep apnea.   
Because the Veteran did not perfect a substantive appeal to the 
October 2006 RO decision which denied the claim of service 
connection for sleep disturbances, that determination became 
final based on the evidence then of record.  

In a decision of the RO dated in October 2006, the Veteran's 
claim of entitlement to service connection for sleep disturbances 
was denied.  At the time of this decision, the evidence of record 
included the Veteran's service treatment records and post-service 
VA and private medical treatment records.

The Veteran's service treatment records were negative of symptoms 
or a diagnosis associated with sleep disturbances.  

A VA PTSD examination report dated in July 2006 showed that the 
Veteran reported that he did not sleep well and had been having 
trouble falling asleep.  He added that he would wake up feeling 
tired.


In the October 2006 decision, the RO concluded that the evidence 
of record failed to show that the Veteran had a chronic sleep 
disorder that was related to his period of active service.  The 
RO added that sleeping difficulty was not in itself a disability 
subject to service connection.  The Veteran did not appeal this 
decision, thus, it became final.

Following the October 2006 decision, VA outpatient treatment 
records dated from February 2007 to June 2009 show intermittent 
assessments of sleep apnea.

A VA sleep study dated in November 2008 shows that the Veteran 
reported symptoms of excessive daytime somnolence and difficulty 
remaining asleep.  The diagnosis was abnormal sleep architecture 
due to interrupted/fragmented sleep due to respiratory events.
The Board notes that the Veteran is also service connected for 
allergic rhinitis, as well as posttraumatic stress disorder 
(PTSD) and chronic fatigue syndrome.

In light of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for sleep apnea. The Board finds that the VA 
outpatient treatment records cited above suggest that the Veteran 
currently has sleep apnea.  The November 2008 sleep study 
indicates that he has a sleep disorder due to respiratory events.  
As such, the above evidence bears directly and substantially upon 
the specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the Veteran's claim of 
service connection for sleep apnea.  The additional evidence of 
record since the October 2006 RO decision suggests that the 
Veteran has a sleep disorder due to respiratory events.  As such, 
while unclear without further development, there is a possibility 
that the Veteran's current symptomatology is manifested as a 
result of his service-connected allergic rhinitis.   Therefore, 
the claim is reopened.



ORDER

New and material evidence having been presented, the claim of 
service connection for sleep apnea is reopened, and to this 
extent only the appeal is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of sleep apnea, on the merits; service connection for a right 
inguinal hernia; and an increased disability rating for 
hypertension.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

As to the issue of service connection for sleep apnea, as noted 
above, the Veteran's service treatment records are negative of 
inservice symptoms associated with sleep apnea.  The Veteran is 
service connected for PTSD and fibromyalgia, each of which 
manifest some symptomatology which include sleep disturbance.  
Nevertheless, the November 2008 VA sleep study suggested that the 
Veteran had abnormal sleep architecture due to 
interrupted/fragmented sleep due to respiratory events.  As the 
Veteran is service connected for allergic rhinitis, the Board 
finds that the Veteran must be examined so that an opinion may be 
rendered as to whether his current sleep apnea was either (a) 
caused by or (b) is aggravated (permanently worsened) by a 
service connected disability, to include allergic rhinitis.  
Assistance by VA includes obtaining a medical opinion when such 
an opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).


As to the issue of service connection for a right inguinal 
hernia, the Veteran asserts that he had symptoms associated 
thereto during his period of active service, but that his 
symptoms had been incorrectly diagnosed at that time as 
epididymitis.  He also asserts that had never had a right 
inguinal hernia prior to his entry into service, but that he 
sustained his injury as a result of lifting in service.  A review 
of his service treatment records reveals treatment for a benign 
testicular neoplasm in December 2005 through January 2006.  
Subsequent to service, in May 2006, the Veteran was diagnosed 
with small testicular varicoceles.  Private hospital and 
outpatient treatment records dated from May 2006 to August 2007 
show that the Veteran was treated for a right inguinal hernia.  
VA outpatient treatment records dated from May 2008 to June 2009 
show a history of treatment for a right inguinal hernia.  In 
light of the foregoing, and given the Veteran competent 
assertions as to the occurrence of inservice symptoms associated 
with a right inguinal hernia and of a continuity of pathology 
since service, the Board finds that he must be afforded a VA 
examination to determine whether he has residuals of a right 
inguinal hernia that are manifested as a result of his period of 
active service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In doing so, the examiner should acknowledge the reports 
of the Veteran as to the inservice injury and continuity of 
symptoms since service.

Finally, as to the issue of an increased disability rating for 
the service-connected hypertension, an August 2010 Appellant's 
Brief, the Veteran's representative asserted that the Veteran's 
hypertension had increased in severity since his most recent VA 
hypertension examination.  While various treatment records of the 
Veteran have intermittently shown blood pressure readings, the 
Veteran has not undergone a VA hypertension evaluation since a 
July 2006 VA general medical examination.  As such, an updated VA 
examination is needed to fully and fairly evaluate the Veteran's 
claim for an increased rating.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Board should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements for 
the Veteran to be afforded an appropriate VA 
sleep disorders examination so that the 
precise nature and etiology of his asserted 
sleep apnea may be determined.  The claims 
file and a copy of this Remand must be made 
available to and be reviewed by the examiner 
in conjunction with conducting the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests that are deemed necessary by the 
examiner should be conducted.

The examiner is requested to opine whether it 
is at least as likely as not that any 
currently diagnosed sleep disorder, to 
include sleep apnea, was either (a) caused by 
or (b) is aggravated (i.e., permanently 
worsened) by any of the Veteran's service-
connected disabilities, to specifically 
include allergic rhinitis.

The examiner is also requested to follow the 
established protocol for qualifying chronic 
disabilities under 38 C.F.R. § 3.317, in 
regard to any sleep disorder(s) diagnosed, 
and to provide an opinion as to whether it is 
at least as likely as not that the Veteran's 
has sleep disturbance which cannot be 
attributed to a known clinical diagnosis.

Alternatively, the examiner must comment as 
to whether it is at least as likely as not 
that any sleep disturbance found on 
examination can be otherwise related to the 
Veteran's period of active service, and 
particularly to his service in the Southwest 
Asia Theater of Operations.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.  It 
is requested that the examiner discuss the 
prior medical evidence in detail.

2.  The RO/AMC should afford the Veteran an 
appropriate VA examination to ascertain the 
precise nature and etiology of his asserted 
right inguinal hernia.  The claims file and a 
copy of this Remand should be made available 
to and reviewed by the examiner.  All tests 
deemed necessary by the examiner should be 
undertaken.

The examiner is requested to determine 
whether the Veteran has current residuals of 
a right inguinal hernia, and if so, whether 
it is at least as likely as not that such are 
related to his period of active service, to 
include the inservice diagnoses of 
epididymitis and benign testicular neoplasm.  
The examiner is also requested to comment on 
the Veteran's assertion that the December 
2005 and January 2006 diagnoses were either 
early manifestations or incorrect diagnoses 
of the right inguinal hernia which was 
diagnosed in May 2006.   

In doing so, the examiner must acknowledge 
the reports of the Veteran as to the 
inservice manifestations and continuity of 
symptoms since service.  A complete rationale 
for any opinion expressed should be provided 
in a legible report.

3.  The RO/AMC should then arrange for the 
Veteran to be scheduled for an appropriate VA 
examination so as to determine the current 
extent of his service-connected hypertension.  
His claims file must be available to the 
examiner for review in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be accomplished.  

The examiner is requested to note the 
Veteran's blood pressure readings, as well as 
whether he uses medication to control his 
hypertension.  Additionally, any other 
symptomatology resulting from his 
hypertension should be noted.  The examiner 
is also asked to comment on the impact of the 
claimed increase in severity of the Veteran's 
disability, if any, on the his employment and 
activities of daily life.  A complete 
rationale for any opinion expressed shall be 
provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


